United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-2469
                                  ___________

In re: Popkin & Stern                 *
                                      *
                   Debtor             *
______________________                *
                                      *
Robert J. Blackwell, Liquidating      *
Trustee of the Popkin & Stern         * Appeal from the United States
Liquidating Trust,                    * Bankruptcy Appellate Panel.
                                      *
                   Appellee,          *      [UNPUBLISHED]
                                      *
      v.                              *
                                      *
Nancy Fendell Lurie; Michael Lurie;   *
Ryan Lurie,                           *
                                      *
                   Appellants.        *
                                 ___________

                            Submitted: January 14, 2004

                                 Filed: January 21, 2004 (corrected 1/22/04)
                                  ___________

Before LOKEN, Chief Judge, FAGG and BOWMAN, Circuit Judges.
                              ___________

PER CURIAM.

     This case arises from the bankruptcy filing of the Popkin & Stern law firm.
Ronald Lurie was a general and managing partner of the firm. The bankruptcy trustee
obtained a deficiency judgment against Ronald. The Lurie’s assets included a
painting, “Apache Renegades,” liquidated for $203,059. Ronald’s wife, Nancy
Fendell Lurie, and her two sons, Michael Lurie and Ryan Lurie, contested the
valuation of the ownership interests in the proceeds from the painting’s sale. The
bankruptcy court concluded Ronald and Nancy jointly owned an 87.4% interest in the
painting, and awarded Nancy 43.7% of the net proceeds from the painting’s sale. The
court found Michael and Ryan had no ownership interest in the painting. The
Bankruptcy Appellate Panel (BAP) affirmed. In re Popkin & Stern, 292 B.R. 910
(E.D. Mo. 2003). Nancy, Michael, and Ryan Lurie appeal. Having carefully
considered the record, the briefs, and the applicable law, we affirm on the basis of the
BAP’s thorough, published opinion. See 8th Cir. R. 47B.
                        ______________________________




                                          -2-